                  Case 19-11938-LSS             Doc 432-4         Filed 09/01/21        Page 1 of 6




                          IN THE UNITED STATES BANKRUPTCY COURT
                               FOR THE DISTRICT OF DELAWARE

In re:
                                                              Chapter 7
UBIOME,        INC.,1
                                                              Case No. 19-11938 (LSS)
                                      Debtor.

                                         CERTIFICATE OF SERVICE

                    I, Peter J. Keane, hereby certify that on the 1st day of September 2021, I caused a

copy of the following to be served on the attached service lists in the manner indicated.



         Third Interim Application for Compensation and Reimbursement of Expenses of
      Pachulski Stang Ziehl & Jones LLP, as Counsel to the Chapter 7 Trustee, for the Period
                           from January 1, 2021 through July 31, 2021



Dated: September 1, 2021                                           /s/ Peter J. Keane
                                                                   Peter J. Keane (DE Bar No. 5503)




1   The Debtor and the last four digits of its taxpayer identification number is: uBiome, Inc. (0019). The headquarters
     for the above-captioned Debtor is located at 360 Langton Street, Suite 301, San Francisco, CA 94103.


DOCS_DE:229805.3 31271/001
               Case 19-11938-LSS     Doc 432-4   Filed 09/01/21    Page 2 of 6




uBiome 2002 Service List Expedited               FIRST CLASS MAIL AND EMAIL
Case No. 19-11938 (LSS)                          (Counsel for the United States of America)
Document No. 225427                              U.S. Department of Justice
09 – First Class Mail                            Leah V Lerman, Esquire
45 – Electronic Mail                             Civil Division
                                                 1100 L Street NW, Room 7002.
                                                 PO Box 875
(Counsel to Alfred Giuliano, Ch. 7 Trustee)      Ben Franklin Station
Bradford J. Sandler, Esquire                     Washington, DC 20044-0875
Colin R. Robinson, Esquire                       EMAIL: Leah.V.Lerman@usdoj.gov
Peter J. Keane, Esquire
919 N. Market Street, 17th Floor                 FIRST CLASS MAIL
PO Box 8705                                      Michigan Dept of Treasury Tax Pol Div
Wilmington, DE 19801                             Litigation Liaison
EMAIL: bsandler@pszjlaw.com;                     Austin Building, 2nd Floor
pkeane@pszjlaw.com;                              430 W. Allegan Street
crobinson@pszjlaw.com                            Lansing, MI 48922

FIRST CLASS MAIL                                 FIRST CLASS MAIL
Arizona Attorney General's Office                Social Security Administration
PO Box 6123                                      Office of the Gen Counsel Region 3
MD 7611                                          300 Spring Garden Street
Phoenix, AZ 85005-6123                           Philadelphia, PA 19123

FIRST CLASS MAIL                                 FIRST CLASS MAIL
Franchise Tax Board                              US Securities & Exchange Commission
Bankruptcy Section MS A-340                      Tracy Combs
PO Box 2952                                      44 Montgomery Street
Sacramento, CA 95812-2952                        Suite 2800
                                                 San Francisco, CA 94104
FIRST CLASS MAIL
Office of General Counsel                        FIRST CLASS MAIL
U.S. Department of the Treasury                  US EPA Office of the General Counsel
1500 Pennsylvania Avenue, NW                     Region 3, Bankruptcy Dept
Washington, DC 20220                             1650 Arch Street
                                                 Philadelphia, PA 19103
FIRST CLASS MAIL
Internal Revenue Service                         ELECTRONIC MAIL
Centralized Insolvency Operation                 (United States Trustee)
2970 Market Street                               Benjamin A. Hackman, Esquire
Mail Stop 5-Q30.133                              Office of the United States Trustee
Philadelphia, PA 19104                           J. Caleb Boggs Federal Building, Suite 2207
                                                 844 King Street
                                                 Lockbox 35
                                                 Wilmington, DE 19801
                                                 EMAIL: Benjamin.A.Hackman@usdoj.gov



DOCS_DE:225427.2 31271/001
               Case 19-11938-LSS      Doc 432-4   Filed 09/01/21   Page 3 of 6




                                                  ELECTRONIC MAIL
ELECTRONIC MAIL                                   (Counsel for Silicon Valley Bank)
(State Attorney General)                          Ashby & Geddes PA
Kathy Jennings, Esquire                           Gregory A Taylor, Esquire
Delaware Department of Justice                    Katharina Earle, Esquire
Carvel State Office Building, 6th Floor           500 Delaware Avenue
820 N. French Street                              8th Floor
Wilmington, DE 19801                              PO Box 1150
EMAIL: attorney.general@delaware.gov              Wilmington, DE 19899-1150
                                                  EMAIL:
ELECTRONIC MAIL                                   gtaylor@ashbygeddes.com;kearle@ashbyge
Christina Rojas                                   ddes.com
Bankruptcy Administrator
Delaware Division of Revenue                      ELECTRONIC MAIL
Carvel State Office Building, 8th Floor           (Counsel to 8VC)
820 N. French Street                              Cole Schotz PC
Wilmington, DE 19801                              Norman L Pernick, Esquire
EMAIL: Christina.Rojas@state.de.us                Patrick J Reilley, Esquire
                                                  500 Delaware Avenue, Suite 1410
ELECTRONIC MAIL                                   Wilmington, DE 19801
(United States Attorney)                          EMAIL:
David C. Weiss                                    npernick@coleschotz.com;preilley@colesch
c/o Ellen Slights                                 otz.com
US Attorney’s Office
District of Delaware                              ELECTRONIC MAIL
Hercules Building, Suite 400                      (Counsel to the Debtor)
1313 N. Market Street                             Young Conaway Stargatt & Taylor LLP
Wilmington, DE 19801                              Michael R. Nestor, Esquire
EMAIL: usade.ecfbankruptcy@usdoj.gov              Andrew L Magaziner, Esquire
                                                  Joseph M Barry, Esquire
ELECTRONIC MAIL                                   Joseph M. Mulvihill, Esquire
(Chapter 7Trustee)                                EMAIL: mnestor@ycst.com;
Alfred Giuliano, Esquire                          amagaziner@ycst.com; jbarry@ycst.com;
Giuliano, Miller & Company, LLC                   jmulvihill@ycst.com
2301 E. Evesham Road
Pavilion 800, Suite 210                           ELECTRONIC MAIL
Voorhees, NJ 08043                                (United States Attorney General)
EMAIL: atgiuliano@giulianomiller.com              William Barr, Esquire
                                                  Office of the US Attorney General
                                                  U.S. Department of Justice
                                                  950 Pennsylvania Avenue, NW, Room 4400
                                                  Washington, DC 20530-0001
                                                  EMAIL: askdoj@usdoj.gov




DOCS_DE:225427.2 31271/001                   2
               Case 19-11938-LSS       Doc 432-4   Filed 09/01/21    Page 4 of 6




ELECTRONIC MAIL                                    ELECTRONIC MAIL
State of Delaware                                  Office of the Chief Counsel
Division of Corporations - Franchise Tax           Pension Benefit Guaranty Corporation
John G. Townsend Building, Suite 4                 1200 K Street, NW
401 Federal Street                                 Washington, DC 20005
Dover, DE 19901                                    EMAIL: efile@pbgc.gov
EMAIL:
DOSDOC_Bankruptcy@state.de.us                      ELECTRONIC MAIL
                                                   (Counsel to Lender; 8VC)
ELECTRONIC MAIL                                    Gibson Dunn & Crutcher LLP
Delaware Secretary of Treasury                     Mary Beth Maloney, Esquire
820 Silver Lake Boulevard, Suite 100               Jason Zachary Goldstein, Esquire
Dover, DE 19904                                    J Eric Wise, Esquire
EMAIL: statetreasurer@state.de.us                  Matt J. Williams, Esquire
                                                   200 Park Avenue
ELECTRONIC MAIL                                    New York, NY 10166- 0193
Office of General Counsel                          EMAIL: mmaloney@gibsondunn.com;
Securities & Exchange Commission                   jgoldstein@gibsondunn.com;
100 F Street, NE                                   ewise@gibsondunn.com;
Washington, DC 20554                               mjwilliams@gibsondunn.com
EMAIL: SECBankruptcy-OGC-
ADO@SEC.GOV                                        ELECTRONIC MAIL
                                                   (Counsel to Lender; Silicon Valley Bank)
ELECTRONIC MAIL                                    Morrison & Foerster
Sharon Binger, Regional Director                   Kat Richardson, Esquire
Philadelphia Regional Office                       Benjamin W. Butterfield, Esquire
Securities & Exchange Commission                   250 W. 55th Street
One Penn Center, Suite 520                         New York, NY 10019
1617 JFK Boulevard                                 EMAIL: krichardson@mofo.com;
Philadelphia, PA 19103                             bbutterfield@mofo.com
EMAIL: philadelphia@sec.gov
                                                   ELECTRONIC MAIL
ELECTRONIC MAIL                                    (Counsel to Lender; Silicon Valley Bank)
Andrew Calamari, Regional Director                 Morrison & Foerster
New York Regional Office                           Alexander Rheaume, Esquire
Securities & Exchange Commission                   John Hancock Tower
Brookfield Place, Suite 400                        200 Clarendon Street
200 Vesey Street                                   20th Floor
New York, NY 10281                                 Boston, MA 02116
EMAIL: bankruptcynoticeschr@sec.gov;               EMAIL: arheaume@mofo.com
NYROBankruptcy@SEC.GOV




DOCS_DE:225427.2 31271/001                    3
               Case 19-11938-LSS   Doc 432-4   Filed 09/01/21    Page 5 of 6




ELECTRONIC MAIL                                ELECTRONIC MAIL
US Securities & Exchange Commission            (Counsel to BRJ Investments, LLC and OSF
Thomas Eme                                     Biome, SPV)
Jennifer Lee                                   Ross D. Emmerman
44 Montgomery Street                           Loeb & Loeb LLP
Suite 2800                                     321 North Clark Street
San Francisco, CA 94014                        Chicago, IL 60654
EMAIL: emet@sec.gov; leejen@sec.gov            EMAIL: remmerman@loeb.com

ELECTRONIC MAIL                                ELECTRONIC MAIL
US Dept. of Justice                            (Counsel to Creditor Blue Cross and Blue
US Department of Justice                       Shield of Massachusetts, Inc.)
Lina Peng                                      William J. Hanlon, Esq.
Kyle Waldinger                                 Seyfarth Shaw LLP
450 Golden Gate Avenue                         Seaport East, Suite 300
11th Floor                                     Two Seaport Lane
San Francisco, CA 94102                        Boston, MA 02210-2028
EMAIL: lina.peng@usdoj.gov;                    EMAIL: whanlon@seyfarth.com
kyle.waldinger@usdoj.gov
                                               ELECTRONIC MAIL
ELECTRONIC MAIL                                (Counsel to Oracle America, Inc.)
(Counsel to Premera Blue Cross)                Shawn M. Christianson, Esquire
Joseph E. Shickich, Jr.                        Buchalter, A Professional Corporation
FOX ROTHSCHILD LLP                             55 Second Street, 17th Floor
1001 - 4th Avenue, Suite 4500                  San Francisco, CA 94105-3493
Seattle WA 98154                               Email: schristianson@buchalter.com
jshickich@foxrothschild.com
                                               ELECTRONIC MAIL
ELECTRONIC MAIL                                Office of Unemployment Compensation Tax
(Counsel to Premera Blue Cross)                Services
Katelyn Crawford                               Attn: Deb Secrest
FOX ROTHSCHILD LLP                             PA-Department of Labor & Industry
919 North Market Street, Suite 300             651 Boas Street, Room 925
Wilmington, DE 19899-2323                      Harrisburg, PA 17121
EMAIL: KCrawford@FoxRothschild.com             Email: ra-li-ucts-bankrupt@state.pa.us

ELECTRONIC MAIL                                ELECTRONIC MAIL
(Counsel to BRJ Investments, LLC and OSF       Attorney for Puma Biotechnology, Inc.
Biome, SPV)                                    Josh Newcomer, Esquire
P. Gregory Schwed                              McKool Smith, P.C.
Loeb & Loeb LLP                                600 Travis Street, Suite 7000
345 Park Avenue                                Houston, TX 77002
New York, NY 10154-1895                        E-mail: JNewcomer@mckoolsmith.com
EMAIL: gschwed@loeb.com




DOCS_DE:225427.2 31271/001                 4
               Case 19-11938-LSS   Doc 432-4   Filed 09/01/21   Page 6 of 6




ELECTRONIC MAIL
(Counsel to Humana Insurance Company)
Jami B. Nimeroff, Esquire
Brown McGarry Nimeroff LLC
919 N. Market Street, Suite 420
Wilmington, DE 19801
Email: jnimeroff@bmnlawyers.com




DOCS_DE:225427.2 31271/001                5
